PER CURIAM.
Joshua L. Baldwin appeals the sentences imposed following his plea of no contest to two counts of lewd and lascivious molestation. The appellant correctly contends that his concurrent sentences of 12 years’ state prison, followed by 10 years sex offender probation, for each count, are in excess of the 15-year statutory maximum. In accordance with the state’s concession of error, we reverse the appellant’s sentences and remand for resentencing within the permissible range under the Criminal Punishment Code.
On remand, the trial court may consider any appropriate argument, including the appellant’s argument that victim injury points should not be scored for penetration.
Reversed and Remanded.
BENTON, PADOVANO and BROWNING, JJ„ concur.